MASTER AMENDING AGREEMENT

THIS AGREEMENT effective as of the 29th day of June, 2011 (the “Effective
Date”).

AMONG:

KUNEKT CORPORATION, a corporation governed by the laws of the State of Nevada
and having an office at Unit 1, 12/F International Commerce Centre, 1 Austin
Road West, Kowloon, Hong Kong

(“Kunekt”)




AND:

YA ZHU SILK, INC., a corporation governed by the laws of the State of Nevada and
having an office at 112 North Curry Street, Carson City, Nevada, USA 89703

(“YaZhu”)

AND:

AMS-INT ASIA LIMITED, a company incorporated under the laws of Hong Kong and
having an address at Unit 04,7/F, Bright Way Tower, No. 33 Mong Kok Road,
Kowloon, Hong Kong

(“AMS”)

AND:

MATT LI, a businessman with a business address 7-11771, Horseshoe Way, Richmond,
BC, V7A 4V4

(“Li”)

AND:

FERNGRUI YUE, a businessman with a business address 1607-LanBao Bldg, Xi Da Wang
Lu, Chaoyang District, Beijing, China

(“Yue”)

AND:














--------------------------------------------------------------------------------

- 2 -




BEIJING YIYUEQIJI SCIENCE AND TECHNOLOGY DEVELOPMENT LTD. INC., a company
incorporated under the laws of PRC, with its head office located at 1607, Lanbao
International Center, West of Dawang Rd, Chaoyang District, Beijing China

(“Yiyueqiji”)

AND:

GUANGZHOU XINWEI COMMUNICATIONS TECHNOLOGY LTD. INC., a company incorporated
under the laws of PRC, with its head office located at Level 4 – Annex Building,
GuangPu Xi Lu, Science City, Development Zone, GuangZhou, China

(“XinWei”)

AND:

MARK BRUK, a businessman with a business address #302 – 738 Broughton Street,
Vancouver, BC, Canada V6G3A7

(“Bruk”)




WHEREAS:



A.

AMS, Yue, XinWei, and Kunekt entered into a share exchange agreement (the “Yu
Share Exchange Agreement”) dated January 20, 2011, as amended March 31, 2011,
whereby Kunekt agreed to acquire (the “Yu Acquisition”) all of the shares held
by Yue in the capital of AMS in exchange for the issuance of a total of
2,400,000 common shares in the capital stock of Kunekt and 60,480 preferred
shares in the capital stock of Kunekt (collectively, the “Yu Kunekt  Shares”);



B.

Kunekt and Yue entered into a share vesting and repurchase option agreement (the
“Yu Vesting Agreement”) dated March 31, 2011, whereby Yue agreed that the Yu
Kunekt Shares would be subject to a release schedule and all unreleased shares
could be bought back by Kunekt for nominal consideration;



C.

AMS, Li, Yiyueqiji, and Kunekt entered into a share exchange agreement (the “Li
Share Exchange Agreement”) dated January 20, 2011, as amended March 31, 2011,
whereby Kunekt agreed to acquire (the “Li Acquisition”) all of the shares held
by Li in the capital of AMS in exchange for the issuance of a total of 27,600,00
common shares in the capital stock of Kunekt and 695,520 preferred shares in the
capital stock of Kunekt (collectively, the “Li Kunekt  Shares”);














--------------------------------------------------------------------------------

- 3 -






D.

Kunekt and Li entered into a share vesting and repurchase option agreement (the
“Li Vesting Agreement”) dated March 31, 2011, whereby Li agreed that the Li
Kunekt Shares would be subject to a release schedule and all unreleased shares
could be bought back by Kunekt for nominal consideration;



E.

Kunekt and Yiyueqiji entered into an exclusive distribution and sales agency
agreement (the “Yiyueqiji Agreement”) dated March 24, 2011, whereby Kunekt
obtained the exclusive rights for the world to market, distribute and sell
certain products and services in consideration of Kunekt marketing the products
and services under its Kunekt brand and transferring management skills in
smartphones to Yiyueqiji;



F.

Kunekt and XinWei entered into an exclusive distribution and sales agency
agreement (the “XinWei Agreement”) dated March 27, 2011, whereby Kunekt obtained
the exclusive rights for the world to market, distribute and sell certain
products and services in consideration of Kunekt marketing the products and
services under its Kunekt brand and transferring management skills in
smartphones to XinWei;



G.

The Yue Share Exchange Agreement, Yu Vesting Agreement, Li Share Exchange
Agreement, Li Vesting Agreement, Yiyueqiji Agreement, and XinWei Agreement
(collectively, the “Agreements”) are subject regulatory approval (“Regulatory
Approval”), including a variation of a temporary cease trade order issued by the
British Columbia Securities Commission;



H.

Kunekt has been unable to obtain Regulatory Approval and the parties to the
Agreements wish to confirm the Agreements are no longer valid;



I.

 Yue and Li wish to sell all of their shares of AMS to YaZhu;



J.

Kunekt wishes to sell all of its assets to YaZhu (the “Sale”) in consideration
of the issuance of 2,480,000 shares of common stock of YaZhu, before a proposed
25 to 1 forward stock split (each pre-split share, a “YaZhu Share”);



K.

The Sale requires the approval of the shareholders of Kunekt (“Shareholder
Approval”); and



L.

While Kunekt obtains Shareholder Approval, which in no way affects Yue’s and
Li’s wish to sell all of their shares of AMS to YaZhu, Kunekt wishes to license,
on a non-exclusive basis, certain of its assets to AMS in consideration of the
payment to Kunekt of royalties of one half of one percent of the total amount of
revenue produced by AMS less the direct costs paid for producing the revenue.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:














--------------------------------------------------------------------------------

- 4 -






1.

Confirmation and Termination



1.1

On the Effective Date, the Parties hereby agree and confirm that the Agreements
are not valid and effective and are hereby terminated and cancelled, including
all obligations thereunder, and the parties to the Agreements remises, releases
and forever discharges the other parties to the Agreements and their respective
directors, officers, employees, successors, solicitors, agents and assigns from
any and all obligations relating to the Agreements.



2.

Share Exchange Agreements



2.1

On the Effective Date, YaZhu Yue and XinWei shall enter into a share exchange
agreement attached hereto as Schedule “A”.



2.2

On the Effective Date, YaZhu Li and Yiyueqiji shall enter into a share exchange
agreement attached hereto as Schedule “B”.



3.

Registration Rights



3.1

It is a condition precedent to the rights and obligations of the parties under
this Agreement that the parties enter into the registration rights agreement
(the “Registration Rights Agreement”) as set out in Schedule “C” on or before
the Effective Date.



3.2

The definition of the “Closing”, as it pertains to the Registration Rights
Agreement, means the date that is five business days after the date that AMS,
Yiyueqiji and Xinwei provide YaZhu with the information necessary and in the
proper form to file a Current Report on Form 8-K that contains Form 10
information about YaZhu after the acquisition of AMS, as required by Item
2.01(f) of Form 8-K, including the consolidated audited financial statements for
AMS, Yiyueqiji, and Xinwei.



4.

Purchase of Kunekt Assets



4.1

On the Effective Date, Kunekt and AMS shall enter into the license agreement
attached hereto as Schedule “D”.



4.2

On the Effective Date, Kunekt and YaZhu shall enter into an asset purchase
agreement (the “Asset Purchase Agreement”), attached hereto as Schedule “E”.



4.3

If Kunekt completes a distribution of the YaZhu Shares to the shareholders of
Kunekt, Bruk hereby agrees, within 10 days of the completion of such
distribution, to cancel such number of YaZhu Shares such that Bruk will have no
more than 148,917 YaZhu Shares.



5.

Miscellaneous



5.1

The Parties acknowledges that:



(a)

this Agreement was prepared by Clark Wilson LLP for Kunekt;














--------------------------------------------------------------------------------

- 5 -






(b)

Clark Wilson LLP received instructions from the Kunekt and does not represent
any other Party;



(c)

each of the Parties has been requested to obtain his own independent legal
advice on this Agreement prior to signing this Agreement;



(d)

each of the Parties has been given adequate time to obtain independent legal
advice;



(e)

by signing this Agreement, each of the Parties confirms that he fully
understands this Agreement; and



(f)

by signing this Agreement without first obtaining independent legal advice, that
Party waives his right to obtain independent legal advice.



5.2

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.



5.3

Words imparting the singular number include the plural and vice-versa and words
imparting gender include the masculine, feminine and gender neutral as the
context requires.



5.4

If one or more provisions contained in this Agreement shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions hereof shall not be affected or
impaired thereby.



5.5

The Parties will execute and deliver all such further documents, do or cause to
be done all such further acts and things, and give all such further assurances
as may be necessary to give full effect to the provisions and intent of this
Agreement.



5.6

No amendment or waiver of any provision of this Agreement, nor any consent to
any departure by the parties therefrom, shall in any event be effective unless
the same shall be in writing and signed by the other party, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.



5.7

Except as otherwise expressly provided herein, all notices, requests, demands,
directions and communications by one party to the other shall be sent by
facsimile or similar means or recorded communication or hand delivery, and shall
be effective when hand delivered or, in the case of facsimile or similar means
of recorded communication, when received.



5.8

No failure on the part of the any of the Parties to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.














--------------------------------------------------------------------------------

- 6 -






5.9

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Nevada. The parties hereby submit to the exclusive jurisdiction
of the courts of competent jurisdiction of the State of Nevada in any
proceedings hereunder



5.10

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns, and neither party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the other, which consent may not be
arbitrarily withheld.



5.11

Time shall be of the essence hereof.



5.12

This Agreement may be executed in counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.

IN WITNESS THEREOF this Agreement has been executed by the parties on the date
first above written.




SIGNED, SEALED and DELIVERED by KUNEKT CORPORATION in the presence of:







Signature





Print Name



 
Address





Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

KUNEKT CORPORATION




Per: /s/ Mark Bruk




        MARK BRUK




       Authorized Signatory

















--------------------------------------------------------------------------------

- 7 -








SIGNED, SEALED and DELIVERED by YA ZHU SILK, INC. in the presence of:







Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

YA ZHU SILK, INC.



Per: /s/ Ya Zhu




        YA ZHU




       Authorized Signatory




SIGNED, SEALED and DELIVERED by AMS-INT ASIA LIMITED in the presence of:







Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

AMS-INT ASIA LIMITED




Per: /s/ Fengrui Yue




        FENGRUI YUE




       Authorized Signatory

















--------------------------------------------------------------------------------

- 8 -








SIGNED, SEALED and DELIVERED by FENGRUI YUE in the presence of:






Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)




/s/ Fengrui Yue




FENGRUI YUE






SIGNED, SEALED and DELIVERED by MATT LI in the presence of:






Signature





Print Name




Address




Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)




/s/ Matt Li




MATT LI



















--------------------------------------------------------------------------------

- 9 -








SIGNED, SEALED and DELIVERED by BEIJING YIYUEQIJI SCIENCE AND TECHNOLOGY
DEVELOPMENT LTD. INC. in the presence of:







Signature





Print Name




Address





Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

BEIJING YIYUEQIJI SCIENCE AND TECHNOLOGY DEVELOPMENT LTD. INC.



Per: /s/ Jin Su




        JIN SU




        Authorized Signatory




SIGNED, SEALED and DELIVERED by GUANGZHOU XINWEI COMMUNICATIONS TECHNOLOGY LTD.
INC. in the presence of:







Signature





Print Name




Address





Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)

GUANGZHOU XINWEI COMMUNICATIONS TECHNOLOGY LTD. INC.



Per: /s/ Chengwu Zhu




        CHENGWU ZHU




        Authorized Signatory

















--------------------------------------------------------------------------------

- 10 -








SIGNED, SEALED and DELIVERED by MARK BRUK in the presence of:






Signature





Print Name




Address





Occupation

)
)
)
)
)
)
)
)
)
)
)
)

)

)
)




/s/ Mark Bruk




MARK BRUK




















